Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Request for Continued Examination, filed 16 March 2020, IDS, filed 13 August 2020, IDS filed 23 July 2020, IDS, filed 23 April 2020, and IDS, filed 24 October 2019, to the Original Application, filed 11 February 2015.

2. 	Claims 1-21 are allowed.


Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 16 March 2020 has been entered.


Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 13 August 2020, 23 July 2020, 23 April 2020, and 24 October 2019 were filed after the mailing date of the original application on 11 February 2015.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Reasons for Allowance

5. 	Claims 1-21 are allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… identifying, without user intervention, a plurality of relevant documents that were (1) previously opened in connection with the anticipated task based on the received information associated with the user of the user device, (2) previously opened in connection with tasks that are similar to the anticipated task, and (3) previously opened in connection with tasks having a similar group of participants including the user of the user device, wherein each of the plurality of relevant documents is associated with at least one of a plurality of messages of a messaging account associated with the user of the user device;
selecting a subset of relevant documents from the plurality of relevant documents for presentation in connection with the anticipated task, wherein the subset of relevant documents is identified based on text included in at least one of the plurality of messages of the messaging account associated with the user of the user device…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Scimone (U.S. Patent 6,647,410 B1) discloses delivery and display of information from dynamic and static data sources.
	- Kabiljo (U.S. Publication 2014/0156566 A1) discloses customized predictors for user actions in an online system.
	

8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAURIE A RIES/Primary Examiner, Art Unit 2176